Citation Nr: 1216519	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  07-05 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a disability of the right lower extremity, including the foot.

2. Entitlement to service connection for a disability of the left lower extremity, including the foot. 

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Veteran and M. W.
ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1966 to October 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In February 2010 and March 2011, the Board remanded the case for further development.    As the requested development has been completed, no further action is necessary to comply with the Board's remand directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In December 2011, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  In January 2012, the Veteran and his representative were provided a copy of the VHA opinion and afforded the opportunity to submit additional evidence and argument.  In January 2012, Veteran notified the Board that he had no further argument or evidence to submit and he asked that the Board proceed with the appeal. 

Because there are different findings of fact, the Board has separated the claim into disabilities of the right and left lower extremities as set forth on the first page of the decision.






FINDINGS OF FACT

1.  A disability of the right lower extremity, including the foot, namely, peripheral vascular disease, was not affirmatively shown to have been present during service;  peripheral vascular disease a type of arteriosclerosis, as a chronic disease was not manifested to a compensable degree within one year from the date of separation from service; a disability of the right lower extremity, including the foot, namely, peripheral vascular disease, first diagnosed after service beyond the one year presumptive period for arteriosclerosis as a chronic disease, is unrelated to an injury, disease, or event in service.  

2.  A disability of the left t lower extremity, including the foot, namely, peripheral vascular disease, was not affirmatively shown to have been present during service;  peripheral vascular disease a type of arteriosclerosis, as a chronic disease was not manifested to a compensable degree within one year from the date of separation from service; a disability of the left lower extremity, including the foot, namely, peripheral vascular disease, resulting is a left below-the-knee amputation, first diagnosed after service beyond the one year presumptive period for arteriosclerosis as a chronic disease, is unrelated to an in-service plantar wart or injury or disease or other event in service. 


CONCLUSIONS OF LAW

1.  A disability of the right lower extremity, including the foot, namely, peripheral vascular disease, was not incurred in or aggravated by service; and peripheral vascular disease as a chronic disease may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 





2.  A disability of the left lower extremity, including the foot, namely, peripheral vascular disease, resulting in a left below-the-knee amputation, was not incurred in or aggravated by service; and peripheral vascular disease as a chronic disease may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  




The RO provided pre- and post- adjudication VCAA notice by letters, dated in August 2005 and in August 2006.  The notice included the type of evidence needed to substantiate a claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the extent of preadjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claims were readjudicated as evidenced by the statement of the case in October 2006, and the supplemental statement of the case, dated in June 2011.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records.  The Veteran was afforded VA examination in February 2006.  

In April 2010, the RO requested VA records from Shreveport, Louisiana, and Dallas, Texas, which are the two VA locations identified by the Veteran.   In June 2011, the RO had obtained the available records and determined that additional attempts to obtain VA records from 1972 to 1998 would be futile and notified the Veteran. 

In December 2011, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  After the Veteran and his representative were provided a copy of the VHA opinion and afforded the opportunity to submit additional evidence and argument, the Veteran notified the Board that he had no further argument or evidence to submit and he asked that the Board proceed with the appeal. 

The report of the VA examination and VHA opinion contain a medical history and findings and discussion of the pertinent facts so that the report and opinion are adequate to decide the claims of service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (a medical examination is adequate, when based on consideration of the Veteran's medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation is a fully informed one). 

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONs

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service. 38 U.S.C.A. § 1110 (wartime service). 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service. This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 



Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d). 

Where a Veteran, who served for ninety days on active duty, develops arteriosclerosis, which includes peripheral vascular disease, to a degree of 10 percent or more within one year from separation from service, service connection may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not served in combat, the combat provisions of 38 U.S.C.A. § 1154(b) apply. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 



If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts

The service treatment records contain no complaint, finding, history, treatment, or diagnosis of peripheral vascular disease of either the right or left lower extremity.  The service treatment records do show that in February and March 1969 the Veteran was treated for a plantar wart on the lateral sole of the left foot.  The wart was pared and treated with an acetate patch.  In May 1969, after recurrence, the wart was trimmed.  In June 1969, the Veteran was symptom free.  On separation examination in July 1969, the Veteran denied any right or left foot trouble and the feet were evaluated as normal.   

After service, in October 2002, VA records show that the Veteran was treated for lower back pain causing paresthesia into the lower left extremity down to the left foot.  In 2003, it was noted that the Veteran had smoked cigarettes, that is, a pack and half a day for 30 years.  In December 2003, the Veteran complained of pain in both legs.  There was a trace of edema, but no clubbing or cyanosis.  No pulses were palpable in the feet.  The left toes were cool to the touch and there was mild erythema.  The Veteran also complained of a painful sore on the left lateral foot, where there was an 8 mm. hard flat callus or wart on the left lateral foot proximal to the fifth toe.  The diagnosis was peripheral vascular disease with claudication, left greater than right. 




In February 2004, the Veteran was still complaining of foot pain.  The diagnoses included peripheral vascular disease, causing claudication in the left foot and calf.  As for the left foot pain, itself, it was noted that the pain was unlikely related to vascular insufficiency.  

In April 2004, there was a question of whether the Veteran had a flat wart that was not responding to treatment or a callus.  A podiatrist, called in as a consultant, concluded the Veteran had a tender left foot callus with mild drainage and treated it with debridement.

In May 2004, the Veteran complained of lower back pain and left leg pain, which he had noticed since 1998 and which had progressed since 2000.  The diagnoses were lumbar spondylosis and facet pain without radiculopathy and likely Morton's neuralgia or metatarsalgia.

In August 2004, on a peripheral vascular consultation, the assessment was peripheral vascular disease with claudication.  

In October 2004, a VA podiatry note documented a left foot lateral callus, which was listed as a pressure aperture ulcer of the left fifth toe.  Over the next several months, the ulcer was recurrent even after debridement.

From February to July 2005, the Veteran was treated by private podiatrists for a painful left fifth metatarsal joint.  Because the abscess had recurred and surgery was recommended.  

On VA examination in February 2006, the Veteran complained of left foot pain of seven years' duration.  It was noted that the Veteran smoked one and half packs of cigarettes.  The VA examiner noted ischemia on the right and left sides, early clubbing, cyanosis, and no palpable pulse in either foot.  




The VA examiner also noted a distinct decrease in skin temperature of the distal half of the left foot.  There were no ulcerations or warts on the plantar surface of the left foot.  The site of the recent infection resulted in thickened skin, marked scaling, and as noted some tenderness.  There was no fluctuation, heat, redness, or current ulceration.  The diagnosis was arteriosclerosis obliterans of each foot.  The VA examiner expressed the opinion, the Veteran's current problem, bilateral advanced ischemia, was not due to any diagnosis or injury while in service and that the plantar wart that was removed during service resolved with treatment and the ulceration on the left foot was related to the bilateral ischemia.

In July 2007, the Veteran was diagnosed with probable acute osteomyelitis, involving the lateral aspect of the head of the left fifth metatarsal joint.  

In August 2007, there was a lesion on the left foot.  In December 2007, after an arteriogram demonstrated non-reconstructable peripheral vascular disease with exposed bone within the wound and radiological evidence of osteomyelitis, the Veteran's left fifth toe was amputated.  The post surgical wounds did not heal well, despite additional debridement, and by February 2008, the fourth toe was amputated and in March 2008, the Veteran underwent a left below-the-knee amputation.  The same records do not indicate any objective findings or treatment of the right lower extremity.

In September 2011, the Board, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, obtained a medical expert opinion from the Veterans Health Administration (VHA).  The VHA expert was asked whether it was as likely as not that post-service left below-the-knee amputation was caused by the plantar wart on the left foot in service in 1969.

In December 2011, the VHA expert recounted that in service the Veteran was treated for a left plantar wart and that no left foot problem was reported on separation examination.  



The VHA expert noted that after service the Veteran started to experience lower extremity pain in 2003 and he was diagnosed with lumbar spondylosis and peripheral vascular disease and that in 2008 the Veteran had a left below-the-knee amputation.  The VHA expert also noted that the Veteran had a history of heavy tobacco used.  

The VHA expert expressed the opinion that it was less likely than not that the amputation was caused by the in-service plantar wart of the left foot.  The VHA expert explained that the amputation was the result of the peripheral vascular disease and the wart removed in service was not associated with the callus that was treated in 2003.

The Veteran testified that in service he was treated for a plantar wart on the left side of his left foot.  After service, he stated that was treated in the early 1970s for a callus by a private physician and there was further treatment by VA starting around 2000.  

Analysis

Preliminary Matter

Peripheral vascular disease or arteriosclerosis obliterans is a type of arteriosclerosis, which is characterized by obstruction of the blood flow in the extremities.  For consistency, the Board will use the term peripheral vascular disease.  

Service Connection 

On the basis of the service treatment records alone, peripheral vascular disease of the right or left lower extremity, including each foot, was not affirmatively shown to have been present in service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established.



Also, as there is no competent evidence during service or since service that peripheral vascular disease of either the right or left lower extremity, including each foot, was noted, that is, observed during service, the principles of service connection pertaining to chronicity in service and continuity of symptomatology after service under 38 C.F.R. § 3.303(b) do not apply.  

The service treatment records do show that the Veteran was treated for a left plantar wart. 

On the question of whether service connection may be granted on the basis that the disabilities were first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d), peripheral vascular disease was first documented in 2003, more than 30 years after service.  

While the Veteran is competent to describe lower extremity pain, peripheral vascular disease is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature, and competent medical evidence is needed to support the claim.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law , lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 






Also, under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377. 

As the presence or diagnosis of peripheral vascular disease cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, peripheral vascular disease is not a simple medical condition that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of peripheral vascular disease. 

Where, as here, there is a question of the presence or a diagnosis of peripheral vascular disease, not capable of lay observation by case law, and peripheral vascular disease is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran's statements and testimony are offered as proof of the presence of peripheral vascular disease in service or before 2003, the Veteran's statements and testimony are not competent evidence, and the statements and testimony are excluded, that is, not admissible as evidence, and the statements and testimony are not to be considered as competent evidence favorable to claim. 

As for the Veteran describing a contemporaneous medical diagnosis, there is no medical diagnosis of peripheral vascular disease before 2003.  




As for symptoms described by the Veteran that later support a diagnosis by a medical professional, there is no evidence that a health-are professional diagnosed peripheral vascular disease before 2003 or evidence that a health-care provider attributed the current peripheral vascular disease of either lower extremity, including each foot, to the in-service left foot plantar wart or to an injury, or disease, or other event in service. 

To the extent there is an implicit argument that peripheral vascular disease is due to service, such argument constitutes an opinion and a lay person is limited to inferences that are rationally based on one's perception and does not require specialized education, training, or experience. 

Here the question of the relationship between peripheral vascular disease of either lower extremity, including each foot, and an in-service left plantar wart or an injury, disease, or other event in service is not a simple medical question that the Veteran as a lay person is competent to assert based on a reasonable inference without a showing of specialized education, training, or experience to offer such an opinion. 

For this reason, a lay opinion in this case is not competent evidence and not admissible as evidence is not to be considered as competent evidence favorable to claim.

As for the Veteran's testimony that he was treated for a plantar wart in service and that after service he was treated in the early 1970s for a callus, the Board finds the Veteran both competent and credible as to his testimony, but the testimony has no probative value on the material issue of fact, that is, a causal relationship between the present disability and a plantar wart in service.  As already discussed the Veteran is not competent as a lay person to offer an opinion a causal relationship between the present disability and a plantar wart in service. 





The competent medical evidence of record consists of the report of a VA examiner and of the VHA expert, who are qualified by education, training, and expertise to offer an opinion on a diagnosis and on causation. 

In the VA examiner's opinion, the Veteran's peripheral vascular disease was not due to any diagnosis or injury in service and that the left plantar wart resolved with treatment in service and the post-service left foot callus in 2003 was due to peripheral vascular disease. 

The VHA expert concluded it was less likely than not that the amputation was caused by the in-service left plantar wart and that the amputation was the result of the peripheral vascular disease.  The VHA expert explained that the amputation was the result of the peripheral vascular disease and the plantar wart in service was not associated with the callus that was treated in 2003. 

The competent and credibile medical evidence opposes, rather than supports, the claims.

Also as peripheral vascular disease of either the right or left lower extremity, including each foot, was first documented in 2003, it well beyond the one-year presumptive period following separation from service in 1969 for manifestation of peripheral vascular disease as a type of arteriosclerosis as a chronic disease and service connection is not established under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 3.309.

As there is no competent and credible medical evidence favorable to claim, the preponderance of the evidence is against the claims of service connection for disabilities of the right and left lower extremities, including each foot, resulting in a left above-the-knee amputation, namely, peripheral vascular disease, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).




ORDER

Service connection for a disability of the right lower extremity, including the foot, namely, peripheral vascular disease, is denied.

Service connection for a disability of the left lower extremity, including the foot, namely, peripheral vascular disease, resulting in a below-the-knee amputation, is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


